Citation Nr: 1820746	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  12-22 965	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlment to service connection for allergic rhinitis.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Laura A. Crawford, Associate Counsel


INTRODUCTION

The Veteran served honorably in the United States Air Force from January 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island. 

In January 2015, the Board remanded the claim to the Agency of Orginial Juristiction (AOJ) to obtain missing service treatment records (STRs) and service personnel records.  

In June 2017, the Board remanded the claim to the AOJ for an additional VA examination. 

In December 2017, the RO granted service connection for allergic rhinitis with a zero percent evaluation effective June 9, 2010.


FINDING OF FACT

In December 2017, prior to the promulgation of a decision in the appeal, the RO granted the Veteran service connection for allergic rhinitis.


CONCLUSION OF LAW

The appeal concerning entitlement to service connection for allergic rhinitis is dismissed, as service connection for this condition was already granted and there remains no justiciable case or controversy with respect to this claim. 38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for the Veteran's claimed allergic rhinitis was awarded by the RO in a December 2017 rating decision.  As such, this claim is dismissed as a matter of law, as there remains no case or controversy; or dispute of fact or law, regarding this issue. 38 U.S.C. § 7105; see also Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The benefit sought on appeal was granted in full.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
A. S. CARACCIOLO
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


